United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Raleigh, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-697
Issued: June 23, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 7, 2014 appellant filed a timely appeal from an August 14, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether OWCP met its burden of proof to justify termination of appellant’s
wage-loss benefits for her accepted injury effective August 15, 2013.
FACTUAL HISTORY
On November 24, 2012 appellant, then a 48-year-old casual mail handler, was labeling a
postal container for dispatch when her right foot became tangled in the webbing of the container
and she tripped and injured her ankle. OWCP accepted her claim for closed fracture of the right
1

5 U.S.C. §§ 8101-8193.

tibia and fibula shaft and trimalleolar open fracture of the right ankle and authorized surgery
which was performed on December 7, 2012 and February 27, 2013. Appellant stopped work on
November 24, 2012. She was a casual employee with a one-time 90-day appointment which
ended on December 31, 2012.
Appellant was treated in an emergency room on November 24, 2012 for lateral pain and
swelling of the right ankle after a trip and fall at work. A right ankle x-ray revealed a bimalleolar
fracture with slightly displaced lateral malleolus fracture slightly above the level of the
syndesmosis and the medical malleolus fracture with a tiny avulsion. Appellant was seen by
Dr. Robert G. Howard, Jr., a Board-certified orthopedist, on December 3, 2012 for a right ankle
fracture which occurred at work. Dr. Howard diagnosed right trimalleolar ankle fracture, an
unstable injury and recommended surgery. On December 7, 2012 he performed an open
reduction and internal fixation of the right ankle and diagnosed right trimalleolar ankle fracture
and syndesmosis disruption. In a follow-up report of December 19, 2012, Dr. Howard noted that
appellant was progressing well. He diagnosed well-healed surgical incision following a right
trimalleolar ankle fracture with syndesmosis disruption, noted removing the sutures and placing
her in an ankle fracture boot. Dr. Howard advised that appellant would be nonweight bearing on
the right leg for 10 weeks. In reports dated January 23 and February 20, 2013, he further noted
that she was postsurgery, listed x-rays findings and diagnosed healing right trimalleolar ankle
fracture with syndesmosis disruption. In a February 20, 2013 report, Dr. Howard noted x-ray of
the right ankle revealed a lateral plate and screw fixation, distal fibular fracture with complete
consolidation at the fracture site with some bending, breakage or loosening of the syndesmosis
screw. He diagnosed healed right trimalleolar ankle fracture and syndesmosis disruption and
recommended removal of the right ankle screw. On February 27, 2013 Dr. Howard performed a
staged removal of deep orthopedic hardware from the right ankle, syndesmosis screw.
In an e-mail dated February 21, 2013, the employing establishment indicated that the
contract negotiations with the mail handler unions eliminated the position of casual mail handlers
but positions for noncareer mail handlers were available for applicants.
In a March 27, 2013 report, Dr. Howard noted that appellant was four weeks status post
staged removal of hardware from the right ankle. Appellant reported to be full weight bearing
with a shoe and walker boot and requested to return to work. Dr. Howard diagnosed a healed
right ankle fracture with syndesmosis disruption with excellent function. He opined that
appellant could return to work on April 8, 2013 without restriction with no further orthopedic
intervention. In an “essential job function” form dated March 27, 2013, Dr. Howard certified
that appellant was able to perform all the essential functions of the position of transfer
coordinator II.
On April 18, 2013 an OWCP field nurse advised that appellant was released to full duty
on April 8, 2013 but her position at the employing establishment had been terminated. However,

2

appellant returned to work full duty at her second job at the North Carolina Women’s Prison on
April 8, 2013.2
In a decision dated August 14, 2013, OWCP terminated appellant’s wage-loss
compensation effective August 15, 2013 finding that the medical evidence established that she
was no longer disabled from her November 24, 2012 work injury.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation benefits.3 After it has determined that an employee has disability causally
related to his or her federal employment, OWCP may not terminate compensation without
establishing that the disability has ceased or that it is no longer related to the employment.4
ANALYSIS
OWCP accepted appellant’s claim for closed fracture of the right tibia and fibula shaft
and trimalleolar open fracture of the right ankle and authorized an open reduction and internal
fixation of the right ankle surgery which was performed on December 7, 2012 and removal of
orthopedic hardware on February 27, 2013. Appellant stopped work on November 24, 2012.
She was released to work regular duty without restrictions on March 27, 2009 by her treating
physician, Dr. Howard.
In a March 27, 2013 report, Dr. Howard noted appellant’s history and reported
examination findings. He found that there were no clinical findings of any residuals or disability
causally related to the accepted employment injury. Dr. Howard noted that appellant was four
weeks status post staged removal of hardware from the right ankle. Appellant reported to be full
weight bearing with a shoe and walker boot and requested to return to work. Dr. Howard noted
an unremarkable examination of appellant’s right ankle revealed a well-healed surgical incision,
no swelling, no erythema or exudate, no instability, full active dorsiflexion, plantar flexion,
inversion and eversion and full ankle dorsiflexion and plantar flexion. He noted x-rays of the
right ankle dated March 27, 2013 revealed a healed lateral malleolar fracture, healed medial
malleolar avulsion fracture, symmetric ankle mortise and well-aligned distal tibiofibular joint.
Dr. Howard diagnosed a healed right ankle fracture with syndesmosis disruption with excellent
function. He opined that appellant could return to work on April 8, 2013 without restriction with
no further orthopedic intervention. In an “essential job function” form dated March 27, 2013,

2

In an Office of the Inspector General report dated May 8, 2013, it was alleged that appellant fraudulently
obtained workers’ compensation benefits by failing to report employment and earned income to OWCP. The
investigation revealed that appellant was a full-time employee for the North Carolina Department of Public Safety
and also worked part time as a casual clerk for the employing establishment. On July 18, 2013 OWCP indicated that
the evidence did not support a finding that appellant knowingly failed to report her sick leave income on the CA-7’s
and therefore forfeiture of compensation was not appropriate.
3

Gewin C. Hawkins, 52 ECAB 242 (2001); Alice J. Tysinger, 51 ECAB 638 (2000).

4

Mary A. Lowe, 52 ECAB 223 (2001).

3

Dr. Howard certified that appellant was able to perform all the essential functions of the position
of transfer coordinator II.
The Board finds that Dr. Howard’s reports represent the weight of the medical evidence
and establish that appellant had no further disability from work due to her accepted
November 24, 2012 work injury. OWCP properly relied on his reports in terminating appellant’s
wage-loss benefits effective August 15, 2013. Dr. Howard’s opinion is based on proper factual
and medical history as he was appellant’s treating physician and surgeon. He also related his
examination findings in support of his opinion that disabling residuals of the accepted condition
had resolved. There is no other contemporaneous medical evidence supporting that appellant
remained disabled as a result of the accepted injury. Thus, OWCP met its burden of proof to
terminate her wage-loss benefits.
On appeal, appellant questions whether she received appropriate wage-loss and medical
reimbursement benefits in the form of continuation of pay from November 24, 2012 to
January 8, 2013. The Board does not have jurisdiction over that issue as there has been no
formal decision denying continuation of pay.5
CONCLUSION
The Board finds that OWCP has met its burden of proof to terminate wage-loss benefits
effective August 15, 2013.

5

See 20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 14, 2013 is affirmed.
Issued: June 23, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

